Case 6:19-cv-00285-JDK-KNM Document 2 Filed 06/27/19 Page 1 of 1 PageID #: 23




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS



                                  MAGISTRATE REFERRAL


                                        CIVIL ACTION NO. 6:19-cv-285

       LISA HARMON
             v.
    WALMART STORES




Pursuant to a Standing Order, certain civil suits are referred at the time of the filing equally
among magistrate judges. Therefore, the above-entitled action has been referred to:


       Magistrate Judge K. NICOLE MITCHELL
